Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 6/28/22.  Claims 1, 6, and 10 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 10 claims a “computer program” per se, which is not statutory subject matter.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 11 is an independent claim that includes all of the limitations of claim 10 and a computer readable means.  This is only statutory if the readable means is non-transitory.  The specification, particularly the description of Figure 7, appears to limit the computer readable means to hardware; however, the phrase “could also be embodied” leaves this interpretation open-ended (i.e., could also not be embodied).  Therefore, the readable means could be drawn to a signal.

Claims 1-9 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art does teach a shutter having a protective barrier that also includes a mesh of conductors to detect a break-in as seen in the reference taught by Froud [WO 03/024755].  Also, processors and memory have been used in alarm systems for many years.  However, the current application also claims the processor determines a valid open request, open the roller shutter when the valid open request is determined, determine when a user has exited the vehicle, and close the roller shutter when the user exit has been determined.  This combination is not found in any obvious combination of the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wolf [U.S. 5,049,854] teaches a sensing element in an alarm system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
8/16/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687